Citation Nr: 9931629	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
November 1953.

The veteran has been granted service connection for residuals 
of a gunshot wound to the right lower leg, evaluated as 30 
percent disabling, and for shrapnel scars, evaluated as no 
percent disabling.  In October 1990, service connection was 
granted for disability of the right foot, hammertoes and 
bunionette, evaluated as 10 percent disabling, and for muscle 
atrophy of the right thigh, evaluated as 10 percent 
disabling, for a combined evaluation of 40 percent.

The veteran testified at a hearing at the regional office in 
October 1990 pursuant to his claim for an increased rating 
for residuals of a gunshot wound to the right leg.  The 
issues of service connection for disability of the right 
thigh and right foot were discussed, and he raised the issue 
of entitlement to service connection for a back disability on 
a secondary basis.  

In the rating in October 1990, the regional office, the 
regional office denied service connection for a lumbar disc 
condition.  The current appeal relates to the veteran's 
disagreement with the rating action in October 1990 denying 
service connection for a lumbar disc condition.

This appeal was previously before the Board in March 1998 at 
which time it was remanded in order to obtain additional 
information.  After such development was accomplished, the 
regional office continued its denial of the veteran's claim.  
The case was then returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  A low back disability, including degenerative disc 
disease of the lumbar spine, was not present in service, and 
was not present for many years thereafter.

3.  The veteran has been granted service connection for 
residuals of a gunshot wound to the right lower leg, muscle 
atrophy of the right thigh, and disability of the right foot.

4.  The veteran's low back disability, including degenerative 
disc disease of the lumbar spine, is not etiologically 
related to his service-connected disabilities, and has not 
been aggravated thereby.


CONCLUSION OF LAW

A disability of the low back, including degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by service, and is not proximately due to or 
aggravated by service connected disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that there is a causal 
relationship between his disability of the lumbar spine and 
his service-connected disabilities.  Specifically, he 
maintains that the disabilities of the right lower extremity 
for which he is service connected alter the mechanics in the 
right lower leg causing his back disability.

I.  Background

In late May 1951, the veteran received wounds of the right 
leg, left buttock, and left thigh due to exploding enemy 
shell fragments while engaged in action against the enemy.  
He received a superficial wound of the left buttock, a 
perforating wound on the proximal portion of the left thigh, 
posterior aspect, and a large gaping wound of the right calf, 
with no artery or nerve involvement.  X-rays of the pelvis 
and upper femur showed a metal foreign body deep in the left 
buttock, in the soft tissue, and another in the right 
buttock, with no osseous trauma.  X-rays of the right leg 
showed a midtibia perforating comminuted fracture with the 
main shaft in excellent position and alignment.  There was an 
oblique fracture of the lateral posterior aspect of the 
distal tibia at the ankle joint, with fragments in good 
position.  There were no foreign bodies.  An incidental 
finding indicated thickening of the left femoral cortex, most 
likely an old healed fracture.  

The wounds were debrided, and treatment consisted of bed 
rest, antibiotics, dressing to the wounds, and a cast to the 
right leg.  He was treated for several months, and then 
returned to duty.  On examination for discharge from service, 
the veteran reported no problems with arthritis, no bone, 
joint, or other deformity, and no foot trouble.  His history 
of a fracture of the right tibia and a gunshot wound of the 
calf in Korea was noted.  On physical examination, there was 
no weakness or evidence of nerve injury of the right calf.  
He was steady on self-balance test.  The spine and other 
musculoskeletal components were reported normal.  The service 
medical records are negative for any complaints, findings, or 
diagnoses indicative of a disability of the lumbar spine.

On a Department of Veterans Affairs (VA) examination in 
February 1954, the veteran complained of an inability to 
straighten the toes of the right foot.  He indicated periodic 
pain in the right ankle and right leg, with occasional 
swelling and fatigue.  He stated that he had a "binding" 
sensation and tightening of the right calf and right ankle 
after walking one-half mile.

On physical examination, he stood erect.  There was no limp.  
Measurements of the lower extremities were equal.  There was 
a very faint scar on the anterior aspect of the right leg 
that was not attached to the underlying structures and not 
sensitive.  It was well healed.  On the posteromedial aspect 
of the right leg, that was a somewhat depressed scar that was 
attached to the underlying fascial structure, but did not 
appear to cause any deformity of the calf muscles.  Medial 
and lateral motion of the right ankle was normal.  
Neurological examination was essentially normal.  X-rays of 
the right leg indicated some cortical thickening in the 
tibial area indicative of some traumatic change, and a 
foreign body.  The alignment was excellent and there was no 
evidence that a fracture had occurred.  X-rays of the pelvis 
were essentially normal aside from some small metallic 
foreign bodies.  X-rays of the right ankle showed no unusual 
findings.  The diagnoses included scars on both legs.  The 
examiner expressed the opinion that the scar on the right leg 
revealed some loss of subcutaneous tissue, but that there was 
no appreciable muscle involvement.

In a rating in March 1954, the veteran was granted service 
connection for residuals of a gunshot wound to the right 
lower leg, evaluated as 30 percent disabling, and for 
shrapnel wound scars, evaluated as no percent disabling.

In early 1990, the veteran submitted a claim for an increased 
rating for residuals of the shell fragment wounds, indicating 
that he had additional disability in the right lower 
extremity and foot.  The regional office interpreted this as 
a claim for service connection for additional disability.

On a VA examination in April 1990, his major complaint 
related to pain and discomfort in the right foot.  He 
indicated that there was abnormal wear over the lateral 
aspect of his right boot, and pain in the lesser toes of the 
right foot.  He believed that the changes in his foot were 
secondary to an abnormal gait after his gunshot wound.  

On physical examination, the veteran had full range of motion 
of the right foot and ankle.  There were no neurovascular 
changes in the right lower extremity.  There was a bunionette 
deformity over the right foot and hammertoe deformities of 
the right lesser toes.  The lateral two toes of the right 
foot were somewhat reddened secondary to pressure in his 
boot.  X-rays of the right tibia and fibula showed metal and 
bone fragments posterior to the tibia, with some hypertrophic 
bone formation around the midshaft of the tibia, probably the 
area of previous gunshot wound.  The diagnoses included 
residuals gunshot wound of the right tibia, and lesser toe 
deformities of the right foot.  There were no complaints, 
findings, or diagnoses relating to the lumbar spine.

VA outpatient treatment reports for 1990 show treatment for 
complaints relating to the right foot.  

In 1990, the veteran submitted statements from several 
physicians indicating that the veteran had atrophy of the 
lower right leg, with a history of multiple surgeries for 
gunshot wound during service, and these physicians indicated 
that there was some relationship between the disability in 
the right foot and the veteran's gunshot wounds.  A 
chiropractor, Thomas A. Janes, in August 1990, noted that the 
veteran had a weakness at the level of the fourth lumbar 
disc.  Dr. Janes expressed the opinion that this disc problem 
was due to trauma.

One of the physicians noted that there was a possibility that 
the calf muscles, ligaments, and tendons of the right lower 
extremity may have been compromised secondary to the war 
wound, and that there might be shortening of the right leg, 
further leading to foot problems.  The examiner noted changes 
in leg length measurements and atrophy in the right lower 
extremity.  

At a hearing at the regional office in October 1990, the 
veteran testified that he had noticed that he was walking on 
the side of his foot for many years.  He also believed that 
the strength in his right leg was less than it was several 
years previously.  The veteran also raised the question of 
service connection for a back disability, based upon marked 
atrophy of the right lower extremity.

In November 1995, Dr. Janes reported that he had been 
treating the veteran for a low back disability since 1983.  
He expressed the opinion that the recurring back pain was 
associated with the veteran's chronic lower leg and foot 
problems.  A statement was received from Glenn A. Barr, M.D., 
dated in November 1995 indicating that he had treated the 
veteran for pain, stiffness, and partial loss of range of 
motion of the right calf, ankle, and foot since 1984.  He 
expressed the opinion that these symptoms were due to chronic 
inflammation of soft tissue resulting from a shrapnel wound 
of the right calf while in service.  He expressed the opinion 
that the veteran had developed low back pain as the result of 
his favoring his right lower extremity.  

A statement was also received from Gerald L. O'Connell, M.D., 
dated in January 1996, indicating a recent examination of the 
veteran for low back pain.  The veteran's history included 
combat injury, with multiple surgeries, resulting in atrophy 
and weakness of the right leg.  His history of care with a 
chiropractor for recurring low back problems for 10 years was 
also noted.  The veteran stated that a general surgeon who 
treated him for leg, ankle, and foot pain had expressed the 
opinion that the atrophy and altered mechanics of walking 
secondary to his leg injury could contribute to chronic back 
discomfort.  Physical examination showed no evidence of 
sciatic irritation and adequate flexion, forward flexion, and 
lateroflexion of the lumbar spine.  There was some increased 
tenderness over the lower lumbosacral area.  There was a 
significant degree of venous insufficiency of both feet and 
ankles.  The physician expressed the opinion that the veteran 
had a chronic back disorder, most likely secondary to altered 
mechanics from atrophy of the right calf.

At a hearing at the regional office in July 1996, the veteran 
stated that he began having problems with his back in the 
1960's.  The veteran indicated that he did injure his back on 
the job on one occasion.  He indicated that several 
physicians had expressed the opinion that the residuals of 
the gunshot wound of the right leg caused him to have an 
unnatural gait, and that this led to his back condition.

The veteran submitted an X-ray report of the lumbar spine 
dated in July 1996 indicating disc degeneration and mild disc 
wedging in the lower lumbar vertebrae, and a pelvic 
unleveling.  Dr. Janes reported in July 1996 that the 
veteran's X-rays indicated the presence of disc degeneration 
in the lumbar spine.  He expressed the opinion that the disc 
degeneration was a chronic response to the veteran's pelvic 
and spinal instability, initially created by the war injury 
in 1951.  Dr. O'Connell indicated that he had known the 
veteran for some time, that he was physically active in 
sports before service, and that after service, the veteran 
had altered mechanics secondary to gunshot wounds.  He 
expressed the opinion that the altered mechanics had been the 
main factor in producing the veteran's back pain and 
weakness.

Pursuant to the Board's remand in March 1998, a VA 
examination was conducted in April 1998.  On this 
examination, the examiner noted that he specifically reviewed 
the service medical records, noting that the veteran had a 
total of three surgical procedures on the right leg in 
service, apparently consisting of debridement and subsequent 
skin grafts.  It was noted that the veteran was in a cast for 
several weeks, had recovered enough function in the right leg 
to complete his tour of duty as a guard, and completed his 
remaining tour in recruiting.  The veteran reported that he 
had had very little problem with the right leg upon discharge 
from service, with perhaps, an uncomfortable feeling on 
prolonged standing and walking.  The veteran stated that he 
never required any definitive medical evaluation or treatment 
for the leg, and had never used a crutch, cane, or brace for 
the leg.  The veteran reported wearing regular shoes.

The examiner continued, noting that the veteran stated that 
he had the onset of pain in the lower back in 1973.  It was 
noted that on one occasion his back "went out" necessitating 
the use of a walker for a week.  The veteran reported working 
in heavy construction for many years before he retired in 
1993.  

On the present examination, the veteran complained of 
problems with his lower back, especially pain with bending, 
lifting, twisting, and prolonged walking.  He stated that his 
right leg was basically asymptomatic, and he denied pain in 
the right lower extremity.  He stated that he had a limp, but 
that he was not conscious of it.

On physical examination, the veteran moved about the 
examination room without demonstrable difficulty.  He was 
able to climb on and off the examining table without apparent 
pain.  The pelvis was level.  There was no list or scoliosis, 
and there was no muscle spasm or tenderness.  He flexed the 
lumbar spine to 90 degrees and extended to 15 degrees without 
complaints of pain.  Lateral bending to either side was to 15 
degrees, and painless.  Neurological examination showed that 
the heel and toe gait was normal.  Straight leg raising was 
negative.  Examination of the right leg showed a well-healed, 
nontender, traumatic wound over the posteromedial aspect of 
the right calf.  The lower leg was otherwise normal without 
swelling or tenderness.  There was full range of motion of 
the right knee and right ankle relative to the left.  On 
measuring the right leg, there was about a 1 1/2-centimeter 
shortening of the right leg relative to the left.  The 
examiner did not perform an X-ray examination of the veteran, 
but accepted the X-ray report performed in June 1995.  The 
examiner also indicated that he had reviewed service X-ray 
reports.  The diagnoses included degenerative disc disease of 
the lumbar spine.

The examiner expressed the opinion that the degenerative disc 
of the lumbar spine was not service connected.  He noted that 
the X-ray report in June 1951 showed a fracture that was 
essentially in anatomical position.  He stated that there 
was, therefore, no reason to believe, based on this or 
subsequent X-ray reports, that the veteran's fractured tibia 
healed in a shortened position.  The examiner stated that the 
leg length discrepancy was not due to the fracture which 
occurred in service.  The examiner further indicated that 
other physicians had mentioned that the soft tissue wound to 
the right leg might be a factor in the veteran's back 
problems.  The examiner stated, however, that there was 
nothing objectively on either physical or X-ray examination 
to indicate that the veteran had any significant functional 
loss in the right leg as a result of the wound which would 
alter the mechanics of the lower back.  There currently was a 
full range of motion of the right knee and ankle.  Further, 
the veteran walked with a normal gait, and the veteran, 
himself, denied any significant problems with the right leg.  
The examiner concluded that there was no objective evidence 
to substantiate that the lower back condition was a direct 
result of the fracture of the right tibia.  The examiner 
expressed the opinion that it was more plausible to assume 
that the veteran's lower back condition was the result of 
40 years of heavy construction work, and unrelated to 
service.

II.  Analysis

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
addition, the U.S. Court of Appeals for Veterans Claims noted 
in Allen v. Brown, 7 Vet. App. 439 (1995) that service 
connection is in order when there is aggravation of a  
nonservice-connected disability which is proximately due to 
or the result of a service-connected disability.

The veteran's claim for service connection for a disability 
of the lumbar spine is considered well grounded within the 
meaning of 38 U.S.C.A. § 5107.  The Board is satisfied that 
all relevant information has been obtained to make an 
equitable disposition of this claim.

The service medical records, and other records, establish 
that a disability of the lumbar spine was not present in 
service or for many years thereafter.  The veteran does not 
disagree.  Rather, he maintains that his current disability 
of the lumbar spine is proximately due to and the result of 
his service-connected disabilities.

In this regard, the veteran has submitted statements from 
various physicians indicating that he has degenerative disc 
disease of the lumbar spine.  These physicians have noted 
that the veteran incurred shell fragment wounds to the right 
lower extremity during service.  They have expressed the 
opinion that the wound to the right calf caused a shortening 
of the right leg, difficulties in the right foot, including 
hammer toes, and altered the mechanics in the right leg and 
foot.  

A VA examination in April 1998 was conducted with these 
opinions in mind, and the examiner actually reviewed the 
veteran's military and other records.  The examiner concluded 
that his review of the veteran's military and other records 
failed to show that the fractured tibia healed in a shortened 
position.  He indicated that any shortening of the veteran's 
right leg was not due to the shell fragment wound.  He 
specifically expressed the opinion that the veteran's 
service-connected disabilities did not cause the veteran's 
degenerative disc disease of the lumbar spine.  

The examiner provided reasons for this opinion, noting that 
there was no significant functional loss in the right leg, no 
altered gait on physical examination in 1954 or currently, 
and no loss of motion in the right ankle or knee.  He 
expressed the opinion that there was no functional loss in 
the right leg which would alter the mechanics of the lower 
back.  He further expressed the opinion that the veteran's 
back condition was most likely the result of many years of 
heavy labor.  In this regard, it is noted that the veteran 
indicated at the regional office hearing in July 1996 that he 
had had an industrial accident.  This episode again was noted 
by the veteran on the VA examination in April 1998.

The opinions by the veteran's private physicians were based 
on current examination of the veteran, but were not based on 
a review of the veteran's complete records, including his 
service medical records and the VA examinations in 1954 and 
1990.  The VA examination in 1998 did contain a complete 
review of the veteran's records.  This examination, and the 
opinion by the examiner, is considered more persuasive than 
the opinions of the private physicians as a result of this 
review of the actual medical records in service and after 
service.  The VA physician in 1998 also provided reasons and 
bases for his opinion, noting certain facts and items in the 
veteran's medical history.  

The VA examiner's opinion indicated that there was no causal 
relationship between the veteran's service-connected 
disabilities and the degenerative disc disease of the lumbar 
spine.  In addition, the examiner indicated that the 
veteran's service-connected disabilities were not aggravating 
the nonservice-connected disc condition of the lumbar spine.  
The examiner stated specifically that there was no 
significant functional loss in the right leg which would 
alter the mechanics of the lower back thereby causing more 
disability and pain in the lower back.  Therefore, the 
present record does not establish that service connection for 
disability of the lumbar spine is warranted.




ORDER

Entitlement to service connection for disability of the 
lumbar spine is not established.  The benefit sought on 
appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

